In a consolidated action brought to recover damages for personal injuries, loss of services and expenses, and injuries to property, arising out of an accident involving three automobiles, judgment in favor of the plaintiffs against defendant William Kleeman and in favor of defendants Paul Fred Bourquin and Josephine Maurelli on their cross-complaint against defendant William Kleeman unanimously affirmed, with costs. No opinion. Appeal from order denying motion to set aside the verdict and for a new trial dismissed. The order is not in the record. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.